EXHIBIT 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO SERIES 2001-1 SUPPLEMENT

         This AMENDMENT NO. 2 dated as of July 2, 2003 (this “Amendment”), is by
and among H&T RECEIVABLE FUNDING CORPORATION, as Transferor (the “Transferor”),
BALLY TOTAL FITNESS CORPORATION, as Servicer (the “Servicer”) and JP MORGAN
CHASE BANK (the “Trustee”).


W I T N E S S E T H

         WHEREAS, the entities party hereto are parties to that certain Series
2001-1 Supplement to Pooling and Servicing Agreement, dated as of December 16,
1996 (the “Series 2001-1 Supplement”); and

         WHEREAS, the parties hereto desire to amend the Series 2001-1
Supplement.

         NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

         SECTION 1. Definitions. As used herein, capitalized terms used herein
and not otherwise defined are used as defined in (or by reference in) the Series
2001-1 Supplement or, if not defined therein, in the Certificate Purchase
Agreement (as defined in the Series 2001-1 Supplement).

         A.       Amendments to Series 2001-1 Supplement. The Series 2001-1
Supplement is hereby amended as follows:

         (a)       Section 2 of the Series 2001-1 Supplement is hereby amended
by adding the following defined terms thereto:

           “Excess Outstanding Certificate Amount” shall mean that portion of
the Outstanding Certificate Amount in excess of $100,000,000.


           “Partial Amortization Period” shall mean the period beginning on the
Partial Amortization Commencement Date and ending on the date upon which the
Excess Outstanding Certificate Amount has been reduced to $0.


           “Partial Amortization Period Commencement Date” shall mean the first
day of the October 2003 Monthly Period or such later date as agreed in writing
(with notice to the Trustee) by the Transferor, the Servicer and CIBC, in its
capacities as the Managing Agent for and Alternate Transferee in the CIBC
Ownership Group.


           “Standard Amortization Period” shall mean the period beginning on the
Standard Amortization Period Commencement Date and ending on the earlier of (a)
the date on which funds sufficient for the payment in full of the Series 2001-1
Certificates have been





--------------------------------------------------------------------------------


  deposited in the Distribution Account or (b) the Series Termination Date. For
purposes of the Agreement not specific to this Series Supplement, a Standard
Amortization Period commencing with the Pay-Out Commencement Date shall
constitute a “Rapid Amortization Period” for Series 2001-1.


           “Standard Amortization Period Commencement Date” shall mean the
earlier of (a) the first day of the July 2005 Monthly Period and (b) the Pay-Out
Commencement Date.


         (b)       The definitions of “Amortization Period,” “Amortization
Period Commencement Date”, “Commitment Amount” and “Revolving Period” as set
forth in Section 2 of the Series 2001-1 Supplement are hereby amended and
restated in their entirety to read as follows:

           “Amortization Period” shall mean the Partial Amortization Period or
the Standard Amortization Period, as applicable (it being understood that the
effect of either the Partial Amortization Period or the Standard Amortization
Period shall be the same for all purposes hereunder until the end of such
Partial Amortization Period or Standard Amortization Period, as applicable).


           “Amortization Period Commencement Date” means the Partial
Amortization Period Commencement Date or the Standard Amortization Commencement
Date, as applicable.


           “Commitment Amount” shall mean $155,000,000; provided, however, that
as of the first day of the October 2003 Monthly Period, the Commitment Amount
shall be $100,000,000.


           “Revolving Period” shall mean the period from and including the
Closing Date to, but not including, the Amortization Period Commencement Date;
provided, however, that unless the Standard Amortization Period Commencement
Date has occurred, the Revolving Period shall resume on the day after the date
on which the Partial Amortization Period ends.


         B.       Absence of Pay-Out Events and Unmatured Pay-Out Events. The
Transferor and the Servicer hereby severally represent and warrant that, on and
as of the date hereof and on and as of the Effective Date (as defined below),
after giving effect to the amendments to the Series 2001-1 Supplement as
provided herein, no Pay-Out Event has occurred and is continuing and no event
has occurred and is continuing which, if such event remains uncured, will, with
the lapse of time, constitute a Pay-Out Event.

         C.       Date; Binding Effect; Ratification; Covenant.

         (a)       The effective date (the “Effective Date”) of this Amendment
shall be July 2, 2003 provided that each of the following has occurred:

           (i)       all parties hereto have executed and delivered counterparts
of this Amendment;


           (ii)       each of the following renewal documents has other been
executed and delivered by the parties thereto:





--------------------------------------------------------------------------------


           (A)       an extension of the Commitment Termination Date under the
Certificate Purchase Agreement to June 30, 2004;


           (B)       an extension of the Commitment Expiry Date under the
Liquidity Agreement to June 30, 2004;


           (C)       an amendment to the definition of “Program Fee Rate” as set
forth in the Fee Letter to reflect the amendment described in the commitment
letter agreement, dated July 2, 2003, by and among Canadian Imperial Bank of
Commerce, the Transferor, BTFC and Lexington Parker Capital Company, LLC; and


           (D)       receipt by CIBC of the renewal fee described in the
commitment renewal letter dated June 26, 2003, by and among CIBC, the Transferor
and BTFC;


           (iii)       the closing of the senior debt offering described in the
offering memorandum dated June 18, 2003, including the payment in cash of all
offered senior notes;


           (iv)       the payment in full by BTFC of all of its obligations
under the Senior Bank Agreement and the termination of the Senior Bank
Agreement; and


           (v)       the preparation, execution and delivery of a new senior
secured revolving credit agreement among BTFC and the financial institutions
party thereto containing a commitment of such financial institutions to no
earlier than March 2007 and for no less than $75,000,000 and with terms
acceptable to CIBC.


         (b)       This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

         (c)       On and after the execution and delivery hereof, (i) this
Amendment shall be a part of the Series 2001-1 Supplement, and (ii) each
reference in the Series 2001-1 Supplement to “this Series 2001-1 Supplement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
document to the Series 2001-1 Supplement shall mean and be a reference to the
Series 2001-1 Supplement, as applicable, as amended or modified hereby.

         (d)       Except as expressly amended or modified hereby, the Series
2001-1 Supplement shall remain in full force and effect and is hereby ratified
and confirmed by the parties hereto.

         (e)        Within 30 days of the date hereof, the Transferor shall
enter into an amendment to the Interest Rate Cap to reflect the amendments set
forth herein, which such amendment shall be in form and substance reasonably
satisfactory to the Administrative Agent.

         D.       Miscellaneous.

         (a)       Without limiting the effect of other provisions of the Series
2001-1 Supplement, Sections 23, 24 and 25 of the Series 2001-1 Supplement are
hereby incorporated into this Amendment by this reference, with the references
in such sections to the Series 2001-1





--------------------------------------------------------------------------------


Supplement applying instead with equal force to this Amendment for purposes of
this Amendment.

         (b)       No provision of this Amendment may be modified, terminated or
waived without the Managing Agent’s consent. The Managing Agent shall be an
express third-party beneficiary hereof.

         (c)       The Managing Agent, on behalf of the Owners in the CIBC
Ownership Group, hereby certifies that the Owners in the CIBC Ownership Group
constitute 100% of the Invested Amount of the Series 2001-1 Certificates.

[Signatures Follow]





--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the parties have executed this Amendment by their
respective officers thereunto duly authorized as of the date first above
written.


                                      H & T RECEIVABLE FUNDING CORPORATION, as
                                      Transferor

                                      By:            /s/ John W. Dwyer
                                            ___________________________________
                                      Name:          John W. Dwyer
                                      Title:         E.V.P., C.F.O.


                                      BALLY TOTAL FITNESS CORPORATION, as
                                      Servicer

                                      By:            /s/ John W. Dwyer
                                            ___________________________________
                                      Name:          John W. Dwyer
                                      Title:         E.V.P., C.F.O.


                                      JP MORGAN CHASE BANK, not in its individual
                                      capacity, but solely as Trustee

                                      By:            /s/ David Contino
                                            ___________________________________
                                      Name:          David Contino
                                      Title:         Trust Officer


The undersigned, as Managing Agent on behalf of the Owners in the CIBC Ownership
Group, hereby consents to the execution and delivery of this Amendment.


CANADIAN IMPERIAL BANK OF
COMMERCE, as Managing Agent for the
CIBC Ownership Group

By:            /s/ David Duncan
        ___________________________________________
Name:          David Duncan
Title:         Authorized Signatory


By:            /s/ Robert Castro
        ___________________________________________
Name:          Robert Castro
Title:         Authorized Signatory

